Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed J. T. & L. L. by Examiner J. Thompson and L. Lister on the invoices covered by the above-named reap-praisement appeals, all of which items were advanced in value by the Appraiser, consist of wool piece goods exported from England.
That when said items were exported from England such and similar merchandise was not being freely offered for sale for home consumption to all purchasers in the principal markets of England, nor was it being freely offered for sale to all purchasers in the principal markets of England for exportation to the United States, nor was it being freely offered for sale in the principal markets of the United States to United States purchasers.
That the entered values represent the correct “cost of production” values as defined in section 402 (f), Tariff Act of 1930.
That the above-named reappraisement appeals are submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified by the items marked “A” and initialed JT or LL by Examiner J. Thompson or Examiner L. Lister, and that such values were the entered values.
Judgment will be entered accordingly.